DETAILED ACTION
	This action is in response to application filed on October 29, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on October 29, 2019 have been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
	The drawings were received on October 29, 2019.  These drawings are accepted.

Allowable Subject Matter
	The Claims 1-17 are allowed.  Specifically, the independent Claims 1, 14 and 15 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims.
	
Reasons for allowance
Claims 1, 14  and 15: determining a differential cross-coupling parameter of the electrical machine based on the second axis voltage component  and a first axis current component  having the first fundamental frequency, when the second axis current component is smaller than the threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aliprantis et al (US 2018/0145621) deals with a method of controlling an electric machine includes obtaining an estimated position waveform, the estimated position waveform being based on a position of a rotor of the electric machine, 
and Rogg et al (US 2013/0021011) deals with the electric machine is driven with PWM voltages to explore current plurality of operating points of the currents in the electric machine while keeping the electric machine at standstill or quasi-standstill.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846